                                                                                                                   FILED
                                                                                                         3/5/2021 3:11 PM
                                                                                                        JOHN F. WARREN
      Case 3:21-cv-00808-K Document 1-3 Filed 04/07/21             Page 1 of 5 PageID 12                  COUNTY CLERK
                                                                                                         DALLAS COUNTY


                                                 CC-21 -OO840-A
                                  CAUSE NO.

ANA NUNEZ LOPEZ                              §              IN THE COUNTY COURT
         Plaintiff,                          §
                                             §
                                             §
                                             §
VS.                                          §              COURT AT LAW NO._
                                             §
                                             §
                                             §
FIESTA MART, LLC                             §
         Defendant.                          §              DALLAS COUNTY, TEXAS

                            PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

                 COMES NOW, ANA NUNEZ LOPEZ, hereinafter referred                to as   “Plaintiff”,

complaining of and about Defendant,        FIESTA MART, LLC,          hereinafter referred to as

“Defendant”, and for cause of action would respectfully show unto the Court as follows:

                                                 I.
                               DISCOVERY CONTROL PLAN

         Discovery shall be conducted as a Level 2 case pursuant to Rule 190.4 of the Texas Rules

of Civil Procedure.

                                                 II.
                                            PARTIES
         Plaintiff is a resident of McKinney, Collin County, Texas. The last three numbers of her

social security number are xxx-xx—x044.

         Defendant    FIEST MART, LLC     is a limited liability corporation doing business in the

State of Texas and can be served with process by serving its registered agent,   CT Corporation    at

1999 Bryan Street, Suite 900, Dallas, Dallas County, Texas 75201, for which let execution issue.




PLAINTIFF’S ORIGINAL PETITION                                                       PAGE 1 OF 5
                                          EXHIBIT C
   Case 3:21-cv-00808-K Document 1-3 Filed 04/07/21                    Page 2 of 5 PageID 13



                                                  III.
                                  JURISDICTION AND VENUE

         The court has jurisdiction over this lawsuit because the amount in controversy exceeds this

court’s minimum jurisdictional requirements. Plaintiff seeks monetary relief over $100,000 but

not more than $250,000. This monetary relief requests is pled to comply with Tex. R. Civ. P. 47

and is not a limit on the damages Plaintiff may recover.   As the case proceeds through trial, Plaintiff

may amend this request for relief as allowed by the Texas Rules of Civil Procedure.

         Venue is proper in Dallas County, Texas, pursuant to Section 15.002 of the Texas Civil

Practice and Remedies Code because all or a substantial part of events or omissions giving rise to

this lawsuit occurred in this county.

                                            IV.
                                     STATEMENT OF FACTS
         At all material times, Defendant was responsible for the maintenance and cleaning at Fiesta

Mart,   LLC.

         Defendant was in control of the premises on which Plaintiff s injuries occurred.   At the time

the injuries occurred, Defendant had the exclusive right to control the property on which Plaintiff

was injured.

         Plaintiff was an invitee at the time the injury occurred. Plaintiff went to the super market’s

premises for the mutual benet     of herself and Defendant, and at the invitation of Defendant.

         At the time of the events in question, Defendant owed Plaintiff a duty to exercise ordinary

care to keep the premises in a reasonably safe condition, inspect the premises to discover latent

and patent defects, and to make safe any defects or give adequate warning      of any dangers.

         On or about October 10, 2019, Plaintiff was a guest at Fiesta Mart,    LLC when she slipped
and fell on a liquid substance on the oor.




PLAINTIFF’S ORIGINAL PETITION                                                           PAGE 2 OF 5
                                             EXHIBIT C
   Case 3:21-cv-00808-K Document 1-3 Filed 04/07/21                  Page 3 of 5 PageID 14



                                       V.
                     CAUSE OF ACTION FOR PREMISES LIABILITY

       At all   material times, Defendant, itself or acting through its administrative personnel,

agents and employees, created an unreasonable risk or harm on the premises of which it knew or

should have known, and failed to use reasonable care to correct or warn Plaintiff of the condition.

As a proximate result of Defendant’s negligence, Plaintiff suffered the serious personal injuries

complained of herein.

                                             VI.
                                         NEGLIGENCE
       Because Plaintiffwas an invitee at the time of injury, Defendant owed her a duty to exercise

ordinary care to keep the premises in a reasonably safe condition, inspect the premises to discover

latent defects and to make safe any defects or give an adequate warning of any dangers.

       Defendant’s conduct and that of any agents, servants and employees, acting within the

scope of their employment, constituted a breach of the duty of ordinary care owed to Plaintiff.

Defendant knew or should have known that the condition on the premises created an unreasonable

risk of harm to invitees. Defendant failed to exercise ordinary care to reduce or eliminate the risk,

or warn invitees regarding unreasonable risk or harm to invitees. Specically,   Defendant breached

its duty in one or more of the following ways:

       a.       Failing to inspect the premises on a regular basis;
       b.       Failing to correct or warn of the dangerous conditions created by water on the
                slippery oor;
       c.       Failing to place signs and warning invitees;
       d.       Failing to provide adequate instructions to invitees to avoid injury;
       e.       Failing to exercise reasonable care in establishing and maintaining a hazard free
                location and environment;
       f.       Failing to provide a safe walking surface;
       g.       Failing to instruct or train its agents, servants, and employees to maintain a hazard
                fee environment; and
       h.       Failing to supervise its agents, servants, and employees to ensure the safety of
                invitees.



PLAINTIFF’S ORIGINAL PETITION                                                        PAGE 3 OF 5
                                          EXHIBIT C
    Case 3:21-cv-00808-K Document 1-3 Filed 04/07/21                        Page 4 of 5 PageID 15




         Each of these acts and omissions, Whether taken singularly or in any combination, was a

proximate cause of Plaintiff’s injuries and damages.

                                                    VII.
                                                  DAMAGES
         As a result of this incident and the negligence of Defendant, Plaintiff sustained injuries to
her body in the past, and she will continue to suffer such injuries in the future. With these injuries,

Plaintiff has suffered mental and physical pain and distress in the past, and will continue to suffer

physical pain and distress in the future. For these past and future injuries and damages, Plaintiff
sues in an amount within the jurisdictional limits      of this Court.
         As   a result   of this incident and the negligence of Defendant, Plaintiff suffered physical

impairment and disgurement          in the past, and she will continue to suffer physical impairment in

the iture.     For these past and future injuries and damages, Plaintiff sues in an amount within the

jurisdictional limits of this Court.
         As   a result   of this incident and   the negligence   of Defendant, Plaintiff suffered impaired

earning capacity in the past, and she will continue to suffer impaired earning capacity in the future.

For these past and future damages, Plaintiff sues in an amount within the jurisdictional limits of

this Court.

         As a result of this incident and the negligence of Defendant, Plaintiff has incurred
numerous doctors, hospital and other miscellaneous medical expenses in the past, and will continue

to incur numerous medical expenses in the future. For these past and future damages, Plaintiff sues

in an amount within the jurisdictional limits of this Court.

         Further, as a result of this incident and the negligence of Defendant, Plaintiff suffered

extreme emotional and mental trauma from the contemporaneous perception of injuries. For these

damages, Plaintiff sues in an amount within the jurisdictional limits of this Court.




PLAINTIFF’S ORIGINAL PETITION                                                              PAGE 4 OF 5
                                                EXHIBIT C
   Case 3:21-cv-00808-K Document 1-3 Filed 04/07/21                  Page 5 of 5 PageID 16



                                            PRAYER
       Plaintiff pleas and prays for prejudgment interest on all sums awarded by the jury herein

as allowed at common law and by statute.


       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests                 the Defendant be cited to


appear and answer and that, on nal   trial, Plaintiff, have and recover damages in the amount for;

       l.     Pre-judgment and post-judgment interest as provided by law;

       2.     Cost of Court;

       3.     Past and future medical expenses;

       4.     Past and future physical pain and suffering;

       5.     Past and future physical impairment;

       6.     Past and future mental anguish; and

       7.      Such other and further relief to which Plaintiff may be justly entitled.



                                              Respectfully submitted,

                                              LAWOFFICES 0F CHRIS GARCIA, P.C.




                                              Christopher R. Garcia
                                              Bar Card No. 24000 1 40

                                              407 North Cedar Ridge Drive, Suite 300
                                              Duncanville, Texas 751 16
                                              Telephone: (214) 522-4878
                                              Facsimile: (214) 522-5060
                                              Email: chris@chrisgarciapc.com

                                              ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION                                                        PAGE 5 OF 5
                                         EXHIBIT C
